     Case 3:20-cv-01296-MMA-RBB Document 24 Filed 12/08/20 PageID.895 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    MILISSA ANN SARGENT,                               Case No.: 20cv1296-MMA(RBB)
12                                      Plaintiff,
                                                         ORDER FOLLOWING EARLY
13    v.                                                 NEUTRAL EVALUATION
                                                         CONFERENCE, SETTING RULE 26
14    SOUTHERN CALIFORNIA EDISON
                                                         COMPLIANCE AND NOTICE OF
      401(k) SAVINGS PLAN, et al.,
15                                                       CASE MANAGEMENT
                                     Defendants.         CONFERENCE
16
17
18           On December 8, 2020, the Court held an early neutral evaluation conference in the
19   above-entitled action. Settlement could not be reached in the case.
20           The Court discussed compliance with rule 26 of the Federal Rules of Civil
21   Procedure and issues the following orders:
22           1.    No objections were presented to initial disclosure under Federal Rule of
23   Civil Procedure, rule 26(a)(1)(A-D). The parties are ordered to proceed with the initial
24   disclosure process. Any objections to initial disclosure will be resolved as required by
25   rule 26.
26           2.    The rule 26(f) conference shall be completed on or before January 29,
27   2021.
28   ///

                                                     1
                                                                               20cv1296-MMA(RBB)
     Case 3:20-cv-01296-MMA-RBB Document 24 Filed 12/08/20 PageID.896 Page 2 of 2



1          3.     A joint discovery plan shall be lodged with Magistrate Judge Brooks on or
2    before February 8, 2021.
3          4.     The initial disclosures pursuant to rule 26(a)(1)(A-D) shall occur on or
4    before February 12, 2021. Any motions addressing disputes related to initial disclosures
5    shall be filed no later than thirty (30) days following the date the disclosures were due.
6    The 30-day deadline will not be extended without a prior Court order; counsel cannot
7    unilaterally extend the deadline. For example, ongoing meet-and-confer efforts or
8    supplemental disclosures do not extend the deadline. A failure to comply may bar the
9    party from filing a corresponding motion.
10         5. Counsel are ordered to participate in a telephonic case management conference
11   pursuant to Federal Rule of Civil Procedure 16(b) with United States Magistrate Judge
12   Ruben B. Brooks on March 16, 2021, at 8:30 a.m. Counsel shall participate in the
13   conference by calling the Court’s teleconference line (dial-in number 877-336-1829,
14   access code 1944316).
15         Plaintiff's(s') counsel shall serve a copy of this order on all parties that enter this
16   case after the date of this order.
17         Failure of any counsel or party to comply with this order may result in sanctions.
18         IT IS SO ORDERED.
19
20   Dated: December 8, 2020

21
22
23
24
25   cc: Judge Michael M. Anello

26   All Parties of Record

27
28

                                                    2
                                                                                   20cv1296-MMA(RBB)
